[dcrpnoncompeteagreement3001.jpg]
1 CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION This Confidentiality,
Non-Competition and Non-Solicitation Agreement (“Agreement”) is made and
effective this DATE, by and between Camden National Corporation, a Maine
Corporation with principal offices in Camden, Knox County, Maine, its
successors, assigns, affiliates and subsidiaries (collectively “Company”) and
PARTICIPANT (“Executive”). WHEREAS, the Company desires to secure the
Executive’s services and the Executive desires to render services to the
Company; and WHEREAS, the Company is engaged in the highly competitive banking
and finance industry; and WHEREAS, the Company is the owner of various valuable
business assets and interests, including but not limited to, confidential and
proprietary information relating to the Company’s business and the Company’s
relationships and goodwill with its clients, all of which have been developed
through considerable effort and expense by and on behalf of the Company, and
which the Company has gone to great lengths and expense to protect; and WHEREAS,
by virtue of employment with the Company the Executive will acquire a
substantial amount of confidential information regarding the operations and
business model of the Company and its affiliates which, if disclosed to third
parties, or used to directly or indirectly compete against the Company or
solicit its customers or clients, could cause substantial harm to the Company;
WHEREAS, the Executive acknowledges that the Company is the owner of such
valuable business assets and interests, including any goodwill built-up or
developed by Executive through the Executive’s relationship with any of the
company’s customers; NOW, THEREFORE, in consideration of the foregoing premises,
the mutual covenants and promises set forth herein, and the Executive’s
employment or continued employment with the Company, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree as
follows: 1. Definitions For purposes of this Agreement, the following terms have
the following meanings: a. Customer: Any person or entity that has employed the
Company or has purchased or has inquired about any product or service advertised
by the Company, or any person or entity with whom the Company is preparing to do
business in this manner. b. Confidential Information: “Confidential Information”
means information about the Company, its Customers, customer prospects, and/or
vendors that is not generally known outside of the Company, which Executive will
learn of in connection with his or her employment with the Company. Confidential
Information includes, without limitation: (1) Customer files and lists; (2) the
names, addresses, telephone numbers or any personally identifiable information
of the Company’s Customers; (3) contracts and legally binding



--------------------------------------------------------------------------------



 
[dcrpnoncompeteagreement3002.jpg]
2 documents between the Company and its Customers, vendors, partners or
affiliates; (4) specific product information relating to the Company's current
products or to any products under development; (5) documents relating to
inquiries and responses to or from governmental agencies; (6) financial
information of the Company; (7) financial projections of the business of the
Company; (8) any aspect of the Company’s compensation structure to its
employees; (9) information relating to any advertisements or public relations or
other documents produced by or on behalf of the Company for the purposes of
soliciting customers; (10) hardware and software of the Company which is
configured for processing the Company’s business; (11) vendor lists; (12)
Company budgets; (13) Company procedure manuals; (14) Company pricing
structures; (15) the Company’s copyrighted, registered and unregistered
materials; (16) formulas, plans, business models or techniques related to the
Company's products; (17) plans for new products; (18) information or documents,
plans or materials prepared by the Company for the purpose of furthering the
Company’s business; and (19) other such information which relates to the
Company’s business, which is not available generally to the public and which has
been developed or acquired by the Company with considerable effort and expense.
c. Competitive Activities: Executive shall be deemed to be engaged in
“Competitive Activities” if he or she, without the prior written consent of the
Company, (i) directly or indirectly, through association with any entity,
whether as an owner, principal, partner, employee, agent or consultant, works or
consults for or with, or engages in the business of, any commercial, thrift or
savings bank or credit union, or any other entity providing financial products
or services (including without limitation banking, insurance or securities
products or services) (collectively, “Related Business”) that operates an
office, branch or any related physical presence within fifty (50) miles (by air)
of any office of the Company; or (ii) directly or indirectly acquires any
financial or beneficial interest in (except as provided in the next sentence)
any organization which conducts or is otherwise engaged in Related Business and
is within fifty (50) miles (by air) of any office of the Company.
Notwithstanding the preceding sentence, Executive shall not be prohibited from
owning less than one percent (1%) of any publicly traded corporation, whether or
not such corporation is in competition with the Company as described in this
Paragraph. d. Solicit: The term "solicit" as used in this Agreement means any
communication of any kind whatsoever, in whatever form or medium, inviting,
encouraging or requesting any person or entity to take or refrain from taking
any action with respect to the business of the Company. 2. Protection of
Confidential Information a. Restriction on Use of Confidential Information: The
Executive covenants and agrees that he or she will not, at any time hereafter,
by any means, disclose to any person outside the Company or entity, or use for
the Executive’s own benefit, any Confidential Information concerning the
business of the Company, with the exception of those persons to whom disclosure
is expressly authorized in writing by the Company. b. Obligation Upon
Termination: Upon termination of the Executive’s employment for any reason, the
Executive shall immediately deliver to the Company copies of any



--------------------------------------------------------------------------------



 
[dcrpnoncompeteagreement3003.jpg]
3 documents, in whatever form, in the Executive’s possession containing such
confidential information, and shall not retain copies of any Confidential
Information. 3. Prohibition Against Competition a. Prohibition: In recognition
of Executive's importance to the success of the Company, Executive and the
Company agree that the Company would suffer significant and irreparable harm
from Executive's competing with the Company during Executive's term of
employment with the Company and for a period of one (1) year after Executive’s
termination of employment. Accordingly, Executive agrees that he or she shall
not engage in Competitive Activities (as defined above) with the Company while
employed by the Company and for a period of one (1) year following Executive's
termination of employment, regardless of the reasons for Executive’s
termination. 4. Prohibition Against Solicitation The parties agree that, during
the course of the Executive’s employment with the Company, (1) the Company has
provided and/or will provide the Executive with access to close contact with the
Company’s existing, prospective and/or potential clients, Customers and accounts
(including clients, customers, and accounts with whom the Company has developed
a close relationship and significant goodwill); (2) the Executive has and/or
will acquire Confidential Information regarding the relationships between the
Company and its clients, Customers and accounts; and (3) the Executive, on
behalf of and for the benefit of the Company and at the Company’s substantial
expense, has developed and maintained, and/or will develop and maintain, close
and unique relationships and significant goodwill with the Company’s clients,
Customers and accounts, including clients, Customers and accounts with whom or
which the Executive had a relationship prior to his/her employment with the
Company. Accordingly, the Company and the Executive agree as follows: a.
Prohibition Against Soliciting Customers: While employed by the Company and for
a period of two (2) years following Executive's termination, Executive agrees
that he or she shall not, in any manner, directly or indirectly, whether
independently or through any other party or entity, whether on behalf of or in
conjunction with any entity or person, and whether for his or her own benefit or
account or for the benefit or account of any other person or entity: (1) solicit
or contact or attempt to solicit or contact any Customer to whom Executive
provided services, or with or for whom Executive transacted business, or whose
identity become known to Executive in connection with Executive's services to
the Company (including employment with or services to any predecessor or
successor entities), for the purpose of selling or providing any financial
products or services or to encourage a Customer to reduce or refrain from doing
any business with the Company; (2) accept business from any Customer to whom
Executive provided services, or for whom Executive transacted business, or whose
identity become known to Executive in connection with Executive's services to
the Company (including employment with or services to any predecessor or
successor entities); or



--------------------------------------------------------------------------------



 
[dcrpnoncompeteagreement3004.jpg]
4 (3) interfere with or damage (or attempt to interfere with or damage) any
relationship between the Company and any of its Customers. b. Prohibition
Against Soliciting Company Employees: While employed by the Company and for a
period of one (1) year following Executive's termination of employment,
Executive agrees that Executive shall not, in any manner, directly or
indirectly, solicit any person who is an employee of the Company or any of its
affiliates to apply for or accept employment or a business opportunity with any
person or entity other than the Company. 5. Equitable Remedies/Right to
Injunction: The Executive agrees that if he or she breaches any of the
provisions of this Agreement, it would cause immeasurable and irreparable damage
to the Company, and money damages would not be adequate to compensate the
Company or to protect and preserve the status quo pending adjudication.
Accordingly, Executive agrees that the Company, in addition to and as a
supplement to such other rights and remedies as may exist in its favor, shall be
entitled to injunctive relief from a court of competent jurisdiction for any
actual or threatened violation of any of the provisions of this Agreement. 6.
Amendments: No modification, amendment or waiver of the provisions of this
Agreement shall be effective unless in writing specifically referring hereto and
signed by both parties. This is the entire agreement between the parties and
there are no oral understandings or agreements. 7. Other Rights: This Agreement
shall not be construed as, in any way, restricting any other rights of the
Company to protect its trade secrets or confidential and proprietary
information. All inventions, processes, discoveries, know-how, improvements,
patent rights, trade names and applications acquired during the Executive’s
employment with the Company and arising in whole or in part from performance of
the Executive’s duties or out of utilization of the facilities of the Company
shall be and remain the exclusive property of the Company and the Executive
shall have no rights thereto. 8. Waiver: The failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed as a
waiver of such provisions or to affect either of the validity of this Agreement
or any part thereof, or the right of either party thereafter to enforce each and
every such provision hereof. 9. Governing Law: This Agreement shall be construed
in accordance with and governed by the laws of the State of Maine. 10. Savings
Clause: The invalidity or non-enforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or non-enforceable provision
were omitted. 11. Binding Nature: This Agreement shall be binding upon and shall
inure to the benefit of the Company, its affiliates and any successors or
assigns of the Company, and any such successor or assign shall be deemed as
substituted for the Company under the provisions



--------------------------------------------------------------------------------



 
[dcrpnoncompeteagreement3005.jpg]
5 hereof. For the purposes of this Agreement, the term “successor” shall mean
any person, firm, corporation or any other business entity which at any time,
whether by merger, purchase, liquidation or otherwise, shall acquire all or
substantially all of the assets or business of the Company. 12. Captions: The
captions contained in, and the table of contents prefixed to, the Plan are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of the Plan, nor in any way shall
affect the construction of any provision of the Plan. 13. Not Employment: This
is not an employment agreement. The Executive recognizes and agrees that his or
her employment with the Company is at will and can be terminated at any time by
the Company, with or without cause. This Agreement does not vest in the
Executive any rights to employment whatsoever, and makes no promise of continued
employment. IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first written above. Camden National Corporation (Company) By:
______________________________ President & CEO ______________________________
Executive



--------------------------------------------------------------------------------



 